Title: To Thomas Jefferson from James Barbour, 29 December 1825
From: Barbour, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            December 29th—25
                        
                    I feel obliged to you for enlarging the number of my acquaintances by the addition of Doctor Dunglison and Mr Long—Who as far as I have been able, from short interviews, to appreciate their Characters, are entitled to all the kind offices you recommend—and which I shall most cheerfully afford—A conversation with them on the State of the University, has revived an intention which I had formed Some time past, of furnishing you with the regulations established for the Government of the West Point Academy—under a hope notwithstanding, the striking contrast in many of the features of the two institutions you might possibly extract something advantageous to the disciplines of the University—I will only add that these regulations have been attended with the best effects as to the morality and literary progress of the pupils at West Point.I beg to offer you assurances of my profound respect
                        James Barbour
                    